l42u nov img internal_revenue_service technical_advice_memorandum district_director taxpayer’s name call os taxpayer’s address si o taxpayer’s ein tax years involved date of conference legend x issue does the income derived from advertising in x’s newspaper constitute income from an unrelated_trade_or_business facts x is the code newspaper of participating students an organization described in c and a of x s exempt_purpose is a university as to publish the daily student an educational activity for the x is organized separately from the university to allow for however x has a close working editorial independence relationship with the university of office space journalism department in which students must write some news articles for the newspaper advertising course as a one-time free-lance basis the university donates the use in a building which also houses the university's the journalism department offers a course is difficult to solicit advertising on no comparable requirement for any there is it x's all-volunteer board consists mostly of students plus several faculty members newspaper including reporting and writing are conducted entirely by students about writers photographers and the editorial functions of the s m o p d c s c e t e c the non-editorial or business functions including editors advertising production circulation and building and administration are conducted or supervised in whole or part by non- students and subject_to the general supervision of the general manager a non-student general manager both report directly to the board the editor-in-chief and the the business functions of the newspaper were conducted by student employees and non-student employees during the years at issue the non-student employees primarily served mentor or supervisory roles or in some cases positions for which students were ill-suited to serve the two types of advertising in the newspaper are classified ads and local ads which are solicited and display or retail ads consist of two types designed by x‘s advertising salesmen and graphics designer and national camera-ready ads which entail no solicitation or design and are handled by x’s advertising manager classified ads are not obtained by the active solicitation of x’s advertising salesmen but some businesses solicited choose to advertise in the classified section classified ads are less expensive than display ads business customer for approval and to the production department for layout with the coordination of the editorial staff once designed ads are sent to the most of the retail ads the retail advertising function had two full-time non- student employees and student advertising salesmen who each worked about hours per week advertising office coordinator both served largely supervisory roles and the latter was also primarily responsible for the proper scheduling of ads hours per week two served as proofreaders and runners running proposed ads to business customers for final approval of the display ads the third served as the graphic artist for the display ads the advertising manager and three other students each worked about two non-students a classified advertising manager and a part-time clerk received most of the classified ads most of their time handling classified ad phone calls during prime school hours xx has determined that it is impractical to coordinate the conduct of such work by students during such hours particularly given the limited educational benefits of such work both spent p m a m to however as with national display ads students were involved with classified ads in the production layout process and sometimes in solicitation and graphics design in the case og i 4_us_3 of classified ads placed by businesses consisted of students hours per week student supervisor responsible for x's expensive equipment and keeping abreast of industry trends and a non-student night-time assistant serving the hour sec_5 after initial layout non-students generally proofread the ads before the final layout the production staff a full-time non- p m to other non-students employed by x included a bookkeeper to promote uniformity continuity and accuracy in its financial records--a student bookkeeper once nearly led x secretary receptionist and one of circulation department its four employees in the to insolvency a x's sources of income in the two years at issue were as follows year year source retail advertising classified advertising subscriptions of student body government individual subscriptions miscellaneous the following charts show payroll distributions editorial retail advertising production building admin classified ads business office circulation editorial retail advertising production building admin classified ads business office circulation applicable law students non-students s s6 students non-students of budget of budget a o c s c t n o f q q g t a sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and certain other purposes sec_512 of the code defines unrelated_business_taxable_income generally as gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it modifications less allowable deductions with certain sec_513 of the code generally defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services business merely because it aggregate of similar activities or within a larger complex of other endeavors which may purposes of the organization an activity does not lose identity as is carried on within a larger be related to the exempt or may not a trade or sec_1 c -1 a of the income_tax regulations provides that education includes the instruction or training of the individual for the purpose of improving or developing his capabilities sec_1_513-1 of the regulations provides that the in general any activity of primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of section 162--and which performance of exempt functions--presents sufficient likelihood of unfair competition to be within the policy of the tax activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization in addition is not substantially related to the a sec_511 sec_5 periodical which contains editorial matter related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that for a trade_or_business to be substantially related to the conduct of purposes for which an exemption is granted the production or distribution of the goods or the performance of the services must contribute importantly to the accomplishment of those purposes this determination depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization sec_1_513-1 iv of the regulations provides that where an organization exploits such an intangible in in certain cases activities carried on by an organization in the performance of exempt functions may generate good will or other intangibles which are capable of being exploited in commercial endeavors commercial activities the mere fact that the resultant income depends in part upon an exempt_function of the organization does not make it gross_income from related trade_or_business cases unless the commercial activities themselves contribute importantly to the accomplishment of income which they produce is gross_income from the conduct of unrelated_trade_or_business for example sec_1 a - d advertising in its periodical is generally an unrelated_trade_or_business activity involving the exploitation of activity namely the circulation and readership of the periodical developed through the production and distribution of the readership content of the periodical f indicate that an exempt organization’s sale of an exempt_purpose the an exempt in such and in example of sec_1_513-1 iv of the regulations y an exempt university provides facilities o in addition to news items and and publication of the advertising are although the services rendered to advertisers a commercial character the advertising business instruction and faculty supervision for a campus newspaper operated by its students editorial commentary the newspaper publishes paid advertising the solicitation sale conducted by students under the supervision and instruction of the university are of contributes importantly to the university’s educational program through the training of the students involved the income derived from publication of the newspaper constitutes gross_income from unrelated_trade_or_business would follow even though the newspaper is published by a separately incorporated sec_501 organization qualified under the university rules for recognition of student activities and even though such organization utilizes its own facilities and is independent of faculty supervision but carries out its educational_purposes by means of student instruction of other students in the editorial and advertising activities and student participation in those activities the same result hence none of revrul_55_676 1955_2_cb_266 held that a radio station a of the code a medium for a medium for adult education the radio station was acquired by the a source_of_income to the school to serve as conducted in a manner similar to commercial undertakings by a c university constituted an unrelated business under sec_513 university as laboratory for training students in radio as advertising the university and as it was affiliated with a network was assigned a regular frequency and operated on a day and night basis station was used in part in carrying out the educational program of the university the greatest portion of to activities conducted by regularly constituted commercial radio stations otherwise related does not become substantially related to organization’s exempt_purpose merely because incidental_use is made of the trade_or_business in order to further the exempt_purpose a trade_or_business is considered related if operated primarily as university but this substantially the same manner as reasoning was adopted in sec_1_513-2 of the regulations in effect for tax years beginning before dec an integral part of the educational program of the the service reasoned that a trade_or_business not is considered unrelated if operated in a commercial operation its time was devoted although the an revrul_68_581 1968_2_cb_250 held that an exempt vocational school’s sale of articles made by its students was a related trade_or_business under sec_513 of the code but sale of articles made by non-students was unrelated_trade_or_business the school was largely devoted to teaching skills in weaving it t o j o c m o f n o f e i r q the shop manager periodically inspected the the students were paid a percentage of the sales_price also operated a handicraft shop where articles made by the students as part of their regular courses of instruction were sold in addition the shop sold woven products made by local residents many of whom were former students of the school local residents made articles at home according to the shop’s specifications articles during their manufacture to ensure that desired standards of style and quality were met could participate in this program purchased by the organization and sold in its shop reasoned that while the sale of articles made by students clearly fell within the scope of sec_1_513-1 regulations the sale of articles made by local residents did not their production did not serve an educational purpose and the local residents were not otherwise unable to support themselves the completed articles were any qualified weaver ii of the the service the in revrul_73_128 1973_1_cb_222 an organization was income from the toy business was formed to provide educational and vocational training to nonskilled persons unable to find gainful employment due to inadequate education the job training centered around the manufacture and sale of toys used to finance the organization’s other community service activities trainees were placed in permanent jobs in the community as soon as they were adequately trained held that the organization operated exclusively for charitable and educational_purposes under sec_501 despite the conduct of causal relationship between the manufacturing activity and the training of the individuals to improve their capabilities and there was no evidence that the business was conducted on a larger scale than necessary to accomplish the charitable purpose a toy business where there was a clear of the code the service in revrul_75_472 1975_2_cb_208 a halfway house organized to provide room board therapy and counseling for persons discharged from alcoholic treatment centers which also operated a furniture shop to provide full-time employment for its residents with any profits applied to operating costs of the halfway house was exempt under section s0i c did not conduct an unrelated business the house residents except for the trainers and supervisors the residents received compensation_for the work for the room and board a significant increase in saleable skills since most of the residents already had other saleable skills substantially related to the organization’s charitable purpose by affording the residents temporary employment and enabling them to of the code and all work was performed by the training was not intended to achieve and paid a fee the shop was t n e_p e m x d c t n o r f s o b y t e n cope with emotional problems by developing a sense of work habits and independence in revrul_76_37 1976_1_cb_148 an organization that purchased building lots furnished the lots and funds to a public vocational training center for use in its on-the-job home construction training program sold the completed homes which was built by the trainees to the general_public at fair_market_value and used the income from home sales to finance new projects and obtain vocational training equipment for the public school system qualified for exemption under sec_501 the code business products of state they were in upon completion of the exempt_function only as many houses were built as were needed for the training program an exempt_function and sold in substantially the same also the service reasoned that the completed houses were and the sale of the homes was not an unrelated of of united_states v american college of physicians u s held that the performance of advertising services may under some circumstances constitute a related trade_or_business although the exempt medical organization’s advertising in its journal was held an unrelated business under the circumstances in making its determination the court focused on the manner in which the organization operated its advertising business iowa state university of science and technology v united ct_cl held a television station its advertising operations and its emphasis on the station’s affiliation with a major television states 500_f2d_508 owned and operated by a university to be unrelated_trade_or_business network abc entertainment programming of total programming were virtually indistinguishable from those of other commercial stations the station produced and telecasted educational programming including subjects in agriculture and home economics and classroom instruction by closed circuit helped the university prepare students for careers in television broadcasting and advertising by occasional staff participation in course presentations by occasional student use of facilities and by part-time employment of students meant to be a vocational training center for students court applying sec_1_513-2 of the regulations in effect for tax years prior to dec principal purpose was not to further educational_purposes but to maximize revenue held that the station’s the station was not the station also the s rep no 81st cong 2d sess in defining unrelated_trade_or_business states that a wheat farm operated by an exempt agricultural college as part of its educational program would be considered a related business however the manufacture and sale of automobile tires by a college would ordinarily be considered an unrelated business trade_or_business which is otherwise unrelated would not become related merely because some incidental_use is made of the business facilities to further the exempt_purpose the tire business noted above would not become substantially related even though some students as part of their educational program perform some minor clerical or bookkeeping functions for example a rationale x's advertising activity is a business regularly carried on the question is whether the activity is substantially by it related to its educational purpose--ie whether performance of the advertising service contributes importantly to the accomplishment of its educational purpose generally an exempt organization’s advertising in its the supreme court in american college of periodical is regarded as an unrelated business even if the publication of the editorial content of the periodical furthers exempt purposes physicians held open the possibility that advertising may under some circumstances educate the readers and thus be a related business advertising function like the other newspaper functions may provide vocational training recognized as an educational purpose to the participating students a student-run newspaper however the in the case of example of sec_1_513-1 iv of the regulations a related business where the we believe that the example in the a safe_harbor than a bright-line_rule indicates that such advertising is advertising is conducted entirely by students or by students under faculty supervision regulations is more of intended to sharply distinguish related from unrelated business thus there is room for non-student employees in the advertising department especially where they serve in a managerial or training capacity or employ students indicate that vocational training programs may be educational even where conducted in part by non-student labor however mere incidental student involvement will not transform an otherwise unrelated business into a related one primarily a student enterprise several revenue rulings eg and the enterprise should be in positions in which it is impractical to of 9i nov under the facts presented although the retail advertising activity is managed by non-student employees most of such activity is performed by students activity as sufficiently similar to example related business we regard the advertising and therefore as although the allocation regulations under sec_512 of the code appear to regard advertising for a given periodical as a singular activity other parts of the regulations provide for fragmenting business activity into related and unrelated components d of the regulations there may be cases where we would find one advertising activity eg display advertising for a periodical to be related business and another advertising activity eg classified advertising for the same periodical to be unrelated business of the code and b and see sec_513 although the classified advertising in this case presents a much closer question than the display advertising we find the advertising business also to be substantially related to the performance of x‘s educational purpose not man the phones for such ads or proofread the ads mainly responsible for dealing with the ads in the layout process and sometimes in the solicitation and graphic design process classified advertisements is more than incidental although students may they are under the facts presented student involvement with the conclusion the income derived from advertising in x’s newspaper constitutes income from a trade_or_business the conduct of which is substantially related to the performance of x's educational purpose a copy of this technical_advice_memorandum is to be given to of the internal_revenue_code provides that sec_6110 x it may not be used or cited as precedent -end-
